
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9.1



ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated March 18, 2003)


--------------------------------------------------------------------------------

ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS


 
   
   
   
  Page

--------------------------------------------------------------------------------

SECTION 1.   INTRODUCTION AND DEFINITIONS   1
 
 
1.1.
 
Statement of Plan
 
      1.2.   Definitions             1.2.1.   Account             1.2.2.  
Affiliate             1.2.3.   Annual Performance Shares Amount            
1.2.4.   Annual Restricted Stock Amount             1.2.6.   ATK            
1.2.7.   Beneficiary             1.2.8.   Board of Directors             1.2.9  
Bonus Plan             1.2.10.   CEO             1.2.11.   Change of Control    
        1.2.12.   Code             1.2.13.   Committee             1.2.14.   CVA
            1.2.16.   Employers             1.2.17.   ERISA             1.2.18.
  Measuring Investments             1.2.19.   Participant             1.2.20.  
Plan             1.2.21.   Plan Statement             1.2.22.   Plan Year      
      1.2.23.   Section 16 Officer             1.2.24.   Termination of
Employment             1.2.25.   Valuation Date    
SECTION 2.
 
PARTICIPATION
 
3
 
 
2.1.
 
Eligibility
 
          2.1.1.   Eligibility to Participate             2.1.2.   Determination
of Eligibility         2.2.   Participation                      


i

--------------------------------------------------------------------------------


SECTION 3.
 
CREDITS TO ACCOUNTS
 
4
 
 
3.1.
 
Voluntary Deferrals from Salary
 
          3.1.1.   Amount of Deferrals             3.1.2.   Crediting to
Accounts             3.1.3.   Restriction on Measuring Investments         3.2.
  Voluntary Deferrals from Bonuses             3.2.1.   Amount of Bonus Plan
Deferrals             3.2.2.   Crediting Bonus Plan Deferrals to Accounts      
      3.2.3.   Amount of CVA Deferrals             3.2.4.   Crediting CVA
Deferrals to Accounts         3.3.   Section 401(k) Plan Supplement            
3.3.1.   Amount of Supplement             3.3.2.   Crediting to Accounts        
3.4.   Employer Discretionary Supplements         3.5.   Deferral of Performance
Shares             3.5.1.   Performance Share Account             3.5.2.  
Performance Share Deferral Election             3.5.3.   Adjustment of Annual
Performance Shares Amount         3.6.   Deferral of Restricted Stock          
  3.6.1.   Restricted Stock Account             3.6.2.   Restricted Stock
Deferral Election             3.6.3.   Adjustment of Annual Restricted Stock
Amount         3.7.   Transfer Amounts             3.7.1.   Transfer Accounts  
          3.7.2.   Distribution of Transfer Amounts             3.7.3.  
Restrictions and Limitations         3.8.   Measuring Investments            
3.8.1.   Restricted Bonus Measuring Investments             3.8.2.   Rules
Regarding Measuring Investments         3.9.   Operational Rules for Deferrals  
 
SECTION 4.
 
ADJUSTMENT OF ACCOUNTS
 
12
 
 
4.1.
 
Establishment of Accounts
 
      4.2.   Accounting Rules         4.3.   Reallocation of Amounts        
4.4.   ATK Common Stock Measuring Investment         4.5.   Hypothetical Account
   
SECTION 5.
 
VESTING OF ACCOUNTS
 
13
SECTION 6.
 
SPENDTHRIFT PROVISION
 
13
 
 
6.1.
 
Anti-alienation
 
      6.2.   Designation of Beneficiary                      

ii

--------------------------------------------------------------------------------


SECTION 7.
 
DISTRIBUTIONS
 
13
 
 
7.1.
 
Time of Distribution
 
          7.1.1.   Application for Distribution             7.1.2.   Section
162(m) Determination         7.2.   Form of Distribution         7.3.   Election
of Time and Form of Distribution         7.4.   Payment to Beneficiary          
  7.4.1.   Payment to Beneficiary for Death After Termination of Employment    
        7.4.2.   Payment to Beneficiary for Death Before Termination of
Employment         7.5.   Designation of Beneficiaries             7.5.1.  
Right to Designate             7.5.2.   Spousal Consent             7.5.3.  
Failure of Designation             7.5.4.   Disclaimers by Beneficiaries        
    7.5.5.   Definitions             7.5.6.   Special Rules         7.6.   Death
Prior to Full Distribution         7.7.   Facility of Payment         7.8.  
In-Service Distributions             7.8.1.   Pre-Selected In-Service
Distributions             7.8.2.   On Demand In-Service Distributions          
  7.8.3.   In-Service Distribution for Financial Hardship         7.9.   Effect
of Disability         7.10.   Distributions in Cash    
SECTION 8.
 
FUNDING OF PLAN
 
19
 
 
8.1.
 
Unfunded and Unsecured Plan
 
      8.2.   Corporate Obligation         8.3.   The Trust    
SECTION 9.
 
AMENDMENT AND TERMINATION
 
20
 
 
9.1.
 
Amendment and Termination
 
      9.2.   No Oral Amendments         9.3.   Plan Binding on Successors    
SECTION 10.
 
DETERMINATIONS, RULES AND REGULATIONS
 
21
 
 
10.1.
 
Determinations
 
      10.2.   Rules and Regulations         10.3.   Method of Executing
Instruments         10.4.   Claims Procedure             10.4.1.   Original
Claim             10.4.2.   Review of Denied Claim             10.4.3.   General
Rules             10.4.4.   Disability Claims         10.5.   Limitations and
Exhaustion             10.5.1.   Limitations             10.5.2.   Exhaustion
Required                      


iii

--------------------------------------------------------------------------------


SECTION 11.
 
PLAN ADMINISTRATION
 
23
 
 
11.1.
 
Officers
 
      11.2.   Chief Executive Officer         11.3.   Board of Directors        
11.4.   Committee         11.5.   Delegation         11.6.   Conflict of
Interest         11.7.   Administrator         11.8.   Service of Process      
  11.9.   Expenses         11.10.   Tax Withholding         11.11.  
Certifications         11.12.   Errors in Computations    
SECTION 12.
 
CONSTRUCTION
 
25
 
 
12.1.
 
Applicable Laws
 
          12.1.1.   ERISA Status             12.1.2.   IRC Status            
12.1.3.   References to Laws         12.2.   Effect on Other Plans         12.3.
  Disqualification         12.4.   Rules of Document Construction         12.5.
  Choice of Law         12.6.   No Employment Contract    

iv

--------------------------------------------------------------------------------




ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN



SECTION 1

INTRODUCTION AND DEFINITIONS


        1.1.    Statement of Plan.    Effective January 1, 2003, ALLIANT
TECHSYSTEMS INC., a Delaware corporation (hereinafter sometimes referred to as
"ATK") and certain affiliated business entities (together with ATK hereinafter
sometimes collectively referred to as "Employer(s)") implemented a nonqualified,
unfunded, deferred compensation plan for the benefit of a select group of
management and highly compensated employees of the Employers, which deferred
compensation plan is hereby amended and restated effective as of March 18, 2003.

        1.2.    Definitions.    When the following terms are used herein with
initial capital letters, they shall have the following meanings:

        1.2.1.    Account—the separate bookkeeping account representing the
separate unfunded and unsecured general obligation of the Employers established
with respect to each person who is a Participant in this Plan in accordance with
Section 2 and to which is credited the dollar amounts or units of ATK common
stock specified in Section 3 and Section 4 and from which are subtracted
payments or distributions made pursuant to Section 7.

        1.2.2.    Affiliate—a business entity which is affiliated in ownership
with ATK or an Employer and is recognized as an Affiliate by the Committee for
purposes of this Plan.

        1.2.3.    Annual Performance Shares Amount—shall mean, with respect to
an eligible Participant for each Plan Year, the amount of performance shares
deferred in accordance with Section 3.5 of this Plan, determined by the number
of performance shares that would otherwise vest based upon the satisfaction of
the objectives and requirements for the performance shares, but for the election
to defer. In the event of a Participant's disability (if deferrals cease in
accordance with the terms of the Plan), death or a Termination of Employment
prior to the end of a Plan Year, the Annual Performance Shares Amount for that
Plan Year shall be the actual amount credited to the Account (or a sub-account)
of the Participant prior to such event.

        1.2.4.    Annual Restricted Stock Amount—shall mean, with respect to a
Participant for each Plan Year, the amount of restricted stock deferred in
accordance with Section 3.6 of this Plan, determined by the number of shares of
restricted stock that would otherwise vest, but for the election to defer. In
the event of a Participant's disability (if deferrals cease in accordance with
the terms of the Plan), death or a Termination of Employment prior to the end of
a Plan Year, the Annual Restricted Stock Amount for that Plan Year shall be the
actual amount credited to the Account (or a sub-account) of the Participant
prior to such event.

        1.2.5.    ATK—ALLIANT TECHSYSTEMS INC., a Delaware corporation, or any
successor thereto.

        1.2.6.    Beneficiary—a person designated by a Participant (or
automatically by operation of the Plan Statement) to receive all or a part of
the Participant's Account in the event of the Participant's death prior to full
distribution thereof. A person so designated shall not be considered a
Beneficiary until the death of the Participant.

        1.2.7.    Board of Directors—the Board of Directors of ATK or its
successor. "Board of Directors" shall also mean and refer to any properly
authorized committee of the Board of Directors.

1

--------------------------------------------------------------------------------




        1.2.8.    Bonus Plan—an annual cash bonus program maintained by the
Employers, including, without limitation, the Management Compensation Plan, the
Executive Incentive Plan and the Management Incentive Plan, and any comparable
or successor plan.

        1.2.9.    CEO—the Chief Executive Officer of ATK or his or her delegee
for Plan purposes.

        1.2.10.    Change of Control—shall mean the occurrence of any of the
following:

        (a)   The acquisition by any person, entity or "group," within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (excluding for this purpose, any employee benefit plan of ATK or any of
its "subsidiaries" which acquires beneficial ownership of voting securities of
ATK), of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of fifty percent (50%) or more of either the
then outstanding shares of stock or the combined voting power of then
outstanding voting securities of ATK, in one transaction or a series of
transactions; or

        (b)   Individuals who, as of January 1, 2003, constituted the Board of
Directors (the "Continuing Directors") cease for any reason to constitute at
least a majority of the Board of Directors without the affirmative consent and
approval of the Continuing Directors, provided that any person becoming a
director of ATK subsequent to January 1, 2003, whose election, or nomination for
election by the stockholders of ATK, was approved by a vote of at least a
majority of the Continuing Directors (other than an election or nomination of an
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
of ATK or other actual or threatened solicitation of proxies or consents by or
on behalf of a person, entity or "group," within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Securities Exchange Act of 1934, other than the Board
of Directors) shall be, for purposes of the Plan, considered as though such
person were a Continuing Director; or

        (c)   (i) the occurrence of a merger, consolidation or reorganization of
ATK in which, as a consequence of the transaction, no affirmative consent and
approval of the Continuing Directors is obtained, and either the Continuing
Directors do not constitute a majority of the directors of the continuing or
surviving corporation or any person, entity or "group," within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
controls fifty percent (50%) or more of the combined voting power of the
continuing or surviving corporation; (ii) the occurrence of any sale, lease or
other transfer, in one transaction or a series of transactions, of all or
substantially all of the assets of ATK (at least 80%); or (iii) the adoption by
ATK of a plan for its liquidation or dissolution.

        (d)   For purposes of this definition of "Change of Control," the term
"subsidiary" shall mean any corporation, the majority of the outstanding voting
stock of which is owned, directly or indirectly, by ATK.

        1.2.11.    Code—the Internal Revenue Code of 1986, as amended.

        1.2.12.    Committee—the Personnel and Compensation Committee (also
known as the "P&C") of the Board of Directors consisting solely of two or more
Non-Employee Directors, appointed by and serving at the pleasure of the Board of
Directors (as defined in Rule 16b-3 promulgated under Section 16 of the
Securities and Exchange Act of 1934).

        1.2.13.    CVA—the Cash Value Added Incentive Program of the Employers
and any comparable successor plan.

        1.2.14.    Employers—ATK, and its successors, and any business entity
affiliated with ATK (and its successors) that employs persons who are designated
for participation in this Plan.

2

--------------------------------------------------------------------------------




        1.2.15.    ERISA—the Employee Retirement Income Security Act of 1974, as
amended.

        1.2.16.    Measuring Investments—the hypothetical investments in various
investment funds designated by the Committee and in ATK common stock for the
purpose of measuring the value of the benefit that may be payable under the
Plan.

        1.2.17.    Participant—an employee of an Employer who is designated as
or determined to be eligible to participate in this Plan in accordance with the
provisions of Section 2 and who has elected to defer compensation under
Section 3. An employee who has become a Participant shall be considered to
continue as a Participant in this Plan until the date of the Participant's death
or, if earlier, the date when the Participant no longer has any Account under
this Plan (that is, the Participant has received a distribution of all of the
amounts credited to the Account of the Participant).

        1.2.18.    Plan—the nonqualified, unfunded, deferred compensation
program maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in the Plan Statement. (As used herein, "Plan"
does not refer to the document pursuant to which this Plan is maintained, that
document is referred to herein as the "Plan Statement".) The Plan shall be
referred to as the "Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan."

        1.2.19.    Plan Statement—this document entitled "Alliant
Techsystems Inc. Nonqualified Deferred Compensation Plan" as adopted by the
Board of Directors effective as of January 1, 2003, as the same may be amended
from time to time thereafter.

        1.2.20.    Plan Year—the twelve (12) consecutive month period that
begins on January 1 and ends on December 31 of each year.

        1.2.21.    Section 16 Officer—an officer of an Employer who is subject
to the provisions of Section 16 of the Securities Exchange Act of 1934, as
amended.

        1.2.22.    Termination of Employment—a complete severance of an
employment relationship of an employee with the Employers and all Affiliates,
for any reason other than the employee's death. A transfer from employment with
an Employer to employment with an Affiliate of an Employer shall not constitute
a Termination of Employment. If an Employer who is an Affiliate ceases to be an
Affiliate because of a sale of substantially all the stock or assets of the
Employer, then Participants who are employed by that Employer and who cease to
be employed by ATK or an Employer on account of the sale of substantially all
the stock or assets of the Employer shall be deemed to have thereby had a
Termination of Employment for the purpose of commencing distributions from this
Plan.

        1.2.23.    Valuation Date—the last business day of each calendar month,
and any other date designated by the Committee or in the Plan.


SECTION 2

PARTICIPATION


        2.1.    Eligibility.    

        2.1.1.    Eligibility to Participate.    Eligibility to participate in
the Plan shall be limited to only the following classifications of employees:
(i) any employee of an Employer who is eligible to participate in a Bonus Plan
and who is selected for participation in this Plan by the CEO (or any person
authorized to act on behalf of the CEO by the Committee) and, with respect to
any Section 16 Officer, is selected for participation in this Plan by the
Committee; and (ii) any employee who is an active participant in the Alliant
Techsystems Inc. Management Deferred Compensation Plan who elects, effective as
of January 1, 2003, to cease participation in that plan, resulting in the
termination of salary and bonus deferral elections made in accordance with that

3

--------------------------------------------------------------------------------

plan by the participant and the cessation of amounts credited to any account of
the participant under that plan, and to participate in this Plan. Subject to
Section 2.2 of the Plan, such an eligible employee shall be eligible to become a
Participant as of the day designated by the CEO or, with respect to Section 16
Officers, the Committee (or, if the CEO or the Committee does not designate a
day of initial participation, as of the first day of the next following Plan
Year). The CEO shall not select any employee for participation unless the CEO
determines that such employee is a member of a select group of management or
highly compensated employees (as that phrase has been interpreted under ERISA).
The Committee may at any time determine that a Participant is no longer eligible
to make voluntary deferrals from salary under Section 3.1, or Bonus Plan cash
payments or CVA amounts under Section 3.2, or to defer any performance shares
under Section 3.5, or restricted stock under Section 3.6. The Committee also may
determine that a Participant is not eligible for the credits for the
Section 401(k) Plan Supplement under Section 3.3 for any Plan Year at any time
before such credits have actually been made.

        2.1.2.    Determination of Eligibility.    The determinations made by
the CEO and the Committee pursuant to Section 2.1.1 with respect to eligibility
to participate in the Plan shall be conclusive and binding on all parties.
Furthermore, the CEO or, with respect to Section 16 Officers, the Committee may
in its discretion determine that a Participant who performs or who has performed
services to or with respect to an Employer is no longer eligible to develop
benefits under the Plan. In such event, any benefits payable to the Participant
under the Plan will be determined as of the date such Participant ceased such
eligibility and will be distributable in accordance with Section 7 of the Plan.

        2.2.    Participation.    An employee determined to be eligible to
participate in the Plan under Section 2.1 shall become a Participant as of the
date determined under Section 2.1 provided, however, that such employee files
with the Committee a completed deferral election form in accordance with the
requirements of Section 3 of the Plan electing to participate in the Plan.
Subject to the provisions of the Plan, once an employee becomes a Participant in
the Plan, the employee shall remain a Participant until his or her death or, if
earlier, the date on which occurs a distributable event under Section 7 of the
Plan and the benefits which may be payable to the employee under the Plan have
been distributed to or on behalf of the employee.


SECTION 3

CREDITS TO ACCOUNTS


        3.1.    Voluntary Deferrals from Salary.    

        3.1.1.    Amount of Deferrals.    For each Plan Year, on forms furnished
and approved by and subsequently filed with the Committee, an eligible
Participant may elect to defer up to seventy percent (70%), expressed in whole
percent increments, of such Participant's base salary that would otherwise have
been payable to the Participant during the following Plan Year. The Committee
may establish prospectively other limits or other pay eligible for deferral. To
be effective for a Plan Year, the election form must be received by the
Committee before the first day of such Plan Year. For a newly eligible
Participant, however, if the form is received by the Committee within 30 days
after the first day of such eligibility, deferral shall be effective as of the
first day of the month following such receipt. Notwithstanding the foregoing,
for the year in which the Plan is first implemented, the Plan Year beginning
January 1, 2003, and ending December 31, 2003, an eligible Participant may elect
to defer up to seventy percent (70%), expressed in whole percent increments, of
such Participant's base salary for services to be performed for that period by
completing the form and submitting the form to the Committee on or before
December 31, 2002.

        3.1.2.    Crediting to Accounts.    The Committee shall cause to be
credited to the Account of each Participant the amount, if any, of such
Participant's voluntary deferrals of salary or other pay

4

--------------------------------------------------------------------------------




under Section 3.1.1. Such amount shall be credited to the Account as of a date
on which such salary or other pay would otherwise have been payable to the
Participant.

        3.1.3.    Restriction on Measuring Investments.    If a Participant
elects to defer any base salary pursuant to this Section 3.1, then,
notwithstanding any provision in this Plan to the contrary, the Participant
shall be permitted to allocate amounts credited to Participant's Account (or any
sub-account) to the Measuring Investments made available under the Plan for
purposes of measuring the value of the Participant's Account (or any
sub-accounts), provided, however, that the Participant shall not be permitted to
allocate amounts attributable to base salary to the ATK common stock Measuring
Investment, except upon a subsequent reallocation of the amounts attributable to
base salary held in the Account in compliance with the terms and conditions set
forth in Sections 4.3 and 4.4 of this Plan.

        3.2.    Voluntary Deferrals from Bonus Plan.    

        3.2.1.    Amount of Bonus Plan Deferrals.    Each Plan Year, on forms
approved and furnished by, and subsequently filed with the Committee, an
eligible Participant may elect to defer (a) up to one hundred percent (100%) of
such Participant's Bonus Plan cash payment up to and including the target Bonus
Plan cash payment expressed in whole percent increments up to one hundred
percent (100%), and (b) up to one hundred percent (100%) of such Participant's
Bonus Plan cash payment above such target expressed in whole percent increments
up to one hundred percent (100%). The Committee may establish prospectively
other limits or other bonuses eligible for deferral. An election by the
Participant to defer any such Bonus Plan cash payments that would otherwise be
payable under the Bonus Plan must be made, and the form on which the election is
made must be received by the Committee, before the first day of October of the
Plan Year in which occurs the first day of the fiscal year of the Employer for
which such Bonus Plan cash payments are determined. Such a deferral election is
irrevocable and must be made in the form and manner prescribed by the Committee
and will be given effect even if the Participant incurs a Termination of
Employment prior to the date such Bonus Plan cash payment would otherwise be
payable, but for the election to defer such payment, provided that the Account
or a sub-account established on behalf of the Participant under the Plan exists
to which such deferred amount may be credited. Notwithstanding the foregoing,
for the year in which the Plan is first implemented, the Plan Year beginning
January 1, 2003, and ending December 31, 2003, and, with respect to certain
eligible employees who elect to participate in this Plan and cease participation
in the Alliant Techsystems Inc. Management Deferred Compensation Plan, in
recognition of the termination of rights under the Alliant Techsystems Inc.
Management Deferred Compensation Plan with respect to such Participants, an
eligible Participant may elect to defer such Bonus Plan cash payments as
permitted under this Section 3.2.1 for services performed for the fiscal year of
an Employer that ends as of March 31, 2003, for which such Bonus Plan cash
payments are determinable and payable, provided that: (a) such election is made
by December 11, 2002, (b) such Bonus Plan cash payments have not yet become due
and fully ascertainable, and (c) such Bonus Plan cash payments would not
otherwise be payable until May 2003. Notwithstanding the foregoing, the amount
of any deferral may not exceed the gross amount of the Bonus Plan cash payment
payable to the Participant reduced by any tax required to be withheld from such
amount under sections 3101(a) and (b), 3121 and 3306 of the Code or any state or
local statute.

5

--------------------------------------------------------------------------------



        3.2.2.    Crediting Bonus Plan Deferrals to Accounts.    The Committee
shall cause to be credited to the Account of each Participant the amount, if
any, of such Participant's voluntary deferrals of a bonus amount otherwise
payable as a Bonus Plan cash payment but for the election to defer under
Section 3.2.1. The value to be credited to the Account shall be determined as of
the date that the Committee determines and approves the Bonus Plan amount
payable, based on the closing values of the applicable Measuring Investments on
that date, provided, however, that such value shall not be credited to
Participant's Account until the date the Bonus Plan amount would otherwise have
been payable to the Participant. The Participant shall, pursuant to Section 4,
be permitted to request to allocate or reallocate the amount deferred under
Section 3.2.1 and credited to his or her Account under this Section 3.2.2 among
one or more Measuring Investments, including the ATK common stock Measuring
Investment and the "restricted bonus sub-account" Measuring Investment pursuant
to and in accordance with Sections 3.8 and 4.4 of this Plan.

        3.2.3.    Amount of CVA Deferrals.    Each Plan Year, on forms approved
and furnished by and subsequently filed with the Committee, an eligible
Participant may elect to defer up to one hundred percent (100%), expressed in
whole percent increments, of such amount that may be payable to the Participant
under the CVA pursuant to the terms and conditions of the CVA. The amount that
would otherwise be payable to the Participant under the CVA for any year, but
for the election to defer under this Plan, shall be determined in accordance
with the terms and conditions of the CVA for that year. The Committee may
establish prospectively other limits or other CVA amounts eligible for deferral.
An election by the Participant to defer any such CVA amount that would otherwise
be payable under the CVA must be made, and the form on which the election is
made must be received by the Committee, before the first day of October of such
Plan Year in which occurs the first day of the fiscal year of the Employer for
which such CVA amount is determined. Such a deferral election is irrevocable and
must be made in the form and manner prescribed by the Committee and will be
given effect even if the Participant incurs a Termination of Employment prior to
the date such CVA amount would otherwise be payable, but for the election to
defer such amount, provided that the Account or a sub-account established on
behalf of the Participant under the Plan exists to which such deferred amount
may be credited. Notwithstanding the foregoing, the amount of any deferral may
not exceed the gross amount of the CVA payment payable to the Participant
reduced by any tax required to be withheld from such amount under
sections 3101(a) and (b), 3121 and 3306 of the Code or any state or local
statute.

        3.2.4.    Crediting CVA Deferrals to Accounts.    The Committee shall
cause to be credited to the Account of each Participant the amount, if any, of
such Participant's voluntary deferrals of an amount otherwise payable as a CVA
payment but for the election to defer under Section 3.2.3. The value to be
credited to the Account shall be determined as of the date that the Committee
determines and approves the CVA amount payable, based on the closing values of
the applicable Measuring Investments on that date, provided, however, that such
value shall not be credited to Participant's Account until the date the CVA
amount would otherwise have been payable to the Participant. The Participant
shall, pursuant to Section 4, be permitted to request to allocate or reallocate
the amounts deferred under Section 3.2.3 and credited to his or her Account
under this Section 3.2.4 among one or more Measuring Investments, including the
ATK common stock Measuring Investment pursuant to and in accordance with
Sections 3.8 and 4.4 of this Plan.

        3.3.    Section 401(k) Plan Supplement.    

        3.3.1.    Amount of Supplement.    The Committee shall determine
annually, beginning with the year in which the Plan is first implemented, the
Plan Year beginning January 1, 2003, and ending December 31, 2003, for each
Participant who is also a participant in a Section 401(k) plan sponsored by an
Employer the amount, if any, of such lost share of matching contributions (but
not elective deferral contributions) under such Section 401(k) plan attributable
to such

6

--------------------------------------------------------------------------------

Participant's voluntary deferrals under Sections 3.1 and 3.2 of this Plan that
would otherwise have been allocated to the account of the Participant under that
Section 401(k) plan. Such determination shall be made after the end of each plan
year of such Section 401(k) plan during which the Participant made voluntary
deferrals under this Plan.

        3.3.2.    Crediting to Accounts.    The Committee shall cause to be
credited to the Account of each Participant the amount, if any, determined under
Section 3.3.1. Such amount shall be credited as of the last day of the plan year
of such Section 401(k) plan or, if that day is not a business day, the next
following business day.

        3.4.    Employer Discretionary Supplements.    Upon written notice to
one or more Participants and to the Committee, the CEO (or, for any Section 16
Officer, the Committee) may (but is not required to) determine that additional
amounts shall be credited to the Accounts of such Participants. Such notice
shall specify the amounts to be credited to the Accounts of such Participants
and shall specify the date or dates on which such amounts shall be credited to
such Accounts. Notwithstanding Section 5, such notice may also establish vesting
rules for such amounts, in which case separate Accounts shall be established for
such Participants.

        3.5.    Deferral of Performance Shares.    Pursuant to the requirements
and the conditions of this Section 3.5, an eligible Participant may elect to
defer one hundred percent (100%), but not less than one hundred percent (100%),
of the value of the number of performance shares that would otherwise have been
delivered to the Participant based upon the terms and conditions for the
delivery of such shares under the applicable ATK stock incentive plan, but for
the election to defer the value of such shares pursuant to this Section 3.5 (the
Annual Performance Shares Amount). If an eligible Participant makes an election
pursuant to this Section 3.5 to defer an Annual Performance Shares Amount, such
amount shall be allocated to the ATK common stock Measuring Investment as of the
date on which such performance shares would otherwise have vested under the
applicable ATK stock incentive plan, and shall be measured by the value of ATK
common stock, and the Participant's Account or sub-account shall be credited
with the number of units (including fractions thereof) equal to the number of
shares (including fractions thereof) of common stock that would have otherwise
been delivered to the Participant. Each unit credited to the ATK common stock
Measuring Investment shall be measured by the value of one share of common stock
and treated as though invested in a share of common stock. Notwithstanding the
foregoing, the value of any deferral may not exceed the gross amount of the
value of performance shares that would otherwise have been delivered to the
Participant, reduced by any amounts or performance shares that are used to
satisfy any tax required to be withheld from such value under sections 3101(a)
and (b), 3121 and 3306 of the Code or any state or local statute.

        3.5.1.    Performance Share Account.    For purposes of this
Section 3.5, "performance share account" shall mean the aggregate value,
measured on any particular date, of: (i) the value of the number of performance
shares deferred by a Participant equal to the cumulative Annual Performance
Shares Amounts, plus (ii) the value of the number of additional shares credited
as a result of the deemed reinvestment of cash dividends, if any, paid on ATK's
common stock in accordance with all of the applicable crediting provisions of
the ATK common stock Measuring Investment that relate to the Participant's
performance share account, reduced by (iii) the value of the number of
performance shares allocated to this performance share account previously
distributed to the Participant or his or her Beneficiary pursuant to this Plan,
subject in each case to any adjustments to the value of the number of such
performance shares determined by the Committee with respect to the ATK common
stock Measuring Investment pursuant to this Section 3.5 and the Plan. The amount
deferred under this Section 3.5 shall be credited to the Participant's Account
or a sub-account established under the Account of the Participant and shall be
initially allocated to the ATK common stock Measuring Investment and shall be
treated as though it were invested in ATK common stock and valued accordingly.
The Participant shall,

7

--------------------------------------------------------------------------------

pursuant to Section 4, be permitted to request to reallocate the amount (the
value of the performance shares) deferred under Section 3.5 and credited to the
performance share account among one or more Measuring Investments pursuant to
and in accordance with Sections 3.8 and 4.4 of the Plan.

        3.5.2.    Performance Share Deferral Election.    For an election to
defer performance shares to be valid: (i) a separate irrevocable election form
approved by the Committee must be completed and signed by the Participant, with
respect to such performance shares, which must provide for the cancellation of
such performance shares under the applicable stock incentive plan of ATK, and
(ii) such election form must be timely delivered to the Committee and accepted
by the Committee at least twelve (12) complete months prior to the date on which
such performance shares would otherwise vest based upon the satisfaction of the
objectives and requirements for the performance shares to vest under the terms
and conditions of the applicable ATK stock incentive plan, but for the election
to defer. A deferral election under this Section 3.5 is irrevocable and must be
made in the form and manner as provided under this Section 3.5, and will be
given effect even if the Participant incurs a Termination of Employment prior to
the date such performance shares would otherwise have been delivered to the
Participant, but for the election to defer such performance shares, provided
that the Account or a sub-account established on behalf of the Participant under
the Plan exists to which the value of such performance shares may be credited.

        3.5.3.    Adjustment of Annual Performance Shares Amount.    Subject to
any terms and conditions imposed by the Committee, the Annual Performance Share
Amount shall include the value of the amount of performance shares the payment
of which has been unilaterally deferred by the Employer, by action of the
Committee, to increase the probability that such payment would be fully
deductible for federal or state income tax purposes if such payment were made,
but for such deferral. The value of any performance shares deferred under this
Section 3.5 shall, at the time the performance shares would otherwise have
vested under the terms of an ATK stock incentive plan, but for the deferral, be
credited to the Account of the Participant as of the date on which such
performance shares would otherwise have vested under the terms of the applicable
ATK stock incentive plan.

        3.6.    Deferral of Restricted Stock.    Pursuant to the requirements
and the conditions of this Section 3.6, an eligible Participant may elect to
defer one hundred percent (100%), but not less than one hundred percent (100%),
of the value of the number of shares of restricted stock that would otherwise
have been delivered to the Participant under the terms of the applicable ATK
stock incentive plan, but for the election to defer such value (the Annual
Restricted Stock Amount). If an eligible Participant makes an election pursuant
to this Section 3.6 to defer an Annual Restricted Stock Amount, such amount
shall be allocated to the ATK common stock Measuring Investment as of the date
on which such shares of restricted stock would otherwise have vested under the
applicable ATK stock incentive plan, and shall be measured by the value of ATK
common stock, and the Participant's Account or sub-account shall be credited
with the number of units (including fractions thereof) equal to the number of
shares (including fractions thereof) of common stock for which the deferral
election was made. Each unit credited to the ATK common stock Measuring
Investment shall be measured by the value of one share of common stock and
treated as though invested in a share of common stock. Notwithstanding the
foregoing, the value of any deferral may not exceed the gross amount of the
value of restricted stock that would otherwise have vested in the Participant
reduced by any amounts or shares of restricted stock that are used to satisfy
any tax required to be withheld from such value under sections 3101(a) and (b),
3121 and 3306 of the Code or any state or local statute.

        3.6.1.    Restricted Stock Account.    For purposes of this Section 3.6,
"restricted stock account" shall mean the aggregate value, measured on any
particular date, of: (i) the value of the number of shares of restricted stock
deferred by a Participant equal to the cumulative Annual Restricted Stock
Amounts, plus (ii) the value of the number of additional shares credited as a
result of the

8

--------------------------------------------------------------------------------

deemed reinvestment of cash dividends, if any, paid on ATK's common stock in
accordance with all of the applicable crediting provisions of the ATK common
stock Measuring Investment that relate to the Participant's restricted stock
account, reduced by (iii) the value of the number of shares of restricted stock
allocated to this restricted stock account previously distributed to the
Participant or his or her Beneficiary pursuant to this Plan, subject in each
case to any adjustments to the value of the number of such shares determined by
the Committee with respect to the ATK common stock Measuring Investment pursuant
to this Section 3.6 and the Plan. The amount deferred under this Section 3.6
shall be credited to the Participant's Account or a sub-account established
under the Account of the Participant and shall be initially allocated to the ATK
common stock Measuring Investment and shall be treated as though it were
invested in ATK common stock and valued accordingly. The Participant shall,
pursuant to Section 4, be permitted to request to reallocate the amount (the
value of the restricted stock) deferred under Section 3.6 and credited to the
restricted stock account among one or more Measuring Investments, pursuant to
and in accordance with Sections 3.8 and 4.4 of the Plan.

        3.6.2.    Restricted Stock Deferral Election.    For an election to
defer restricted stock to be valid: (i) a separate irrevocable election form
approved by the Committee must be completed and signed by the Participant with
respect to such restricted stock, which must provide for the forfeiture of the
shares of restricted stock and the transfer to and reacquisition by ATK of the
portion of the unvested shares of restricted stock subject to the election that
do not provide for accelerated vesting based on any measure of personal
performance (other than continued employment) or the performance of ATK;
(ii) such election form must be timely delivered to the Committee and accepted
by the Committee at least twelve (12) complete months prior to the date on which
such restricted stock would otherwise vest under the terms of the applicable ATK
stock incentive plan; and (iii) the Participant must tender the restricted stock
which is the subject of the deferral election back to ATK for cancellation of
such restricted stock immediately upon such an election to defer such restricted
stock, and no election form will be accepted without such tender of such
restricted stock. A deferral election under this Section 3.6 is irrevocable and
must be made in the form and manner as provided under this Section 3.6, and will
be given effect even if the Participant incurs a Termination of Employment prior
to the date such restricted stock would otherwise have vested in the
Participant, but for the election to defer such restricted stock, provided that
the Account or a sub-account established on behalf of the Participant under the
Plan exists to which the value of such restricted stock may be credited.

        3.6.3.    Adjustment of Annual Restricted Stock Amount.    Subject to
any terms and conditions imposed by the Committee, the Annual Restricted Stock
Amount for the Participant for a Plan Year shall be required to include the
value of the amount of restricted stock the payment of which has been
unilaterally deferred by the Employer, by action of the Committee, to increase
the probability that such payment would be fully deductible for federal or state
income tax purposes if such payment were made, but for such deferral. The value
of any restricted stock deferred under this Section 3.6 shall, at the time the
restricted stock would otherwise have vested under the terms of an ATK stock
incentive plan, but for the deferral, be credited to the Account of the
Participant as of the date on which such restricted stock would otherwise have
vested under the terms of the applicable ATK stock incentive plan.

        3.7.    Transfer Amounts.    If a participant in the Alliant
Techsystems Inc. Management Deferred Compensation Plan elects to cease to
participate in that plan and to participate in this Plan pursuant to Section 2
of this Plan, effective as of January 1, 2003, the Participant's elections to
defer salary and bonus amounts that were made under that plan and in effect at
the time of such election to cease to participate in that plan and to
participate in this Plan shall terminate, effective as of January 1, 2003, and
no additional amounts shall be credited to such Participant's account or
accounts under that plan

9

--------------------------------------------------------------------------------

as of the effective date of such election to cease to participate in that plan
and to participate in this Plan.

        3.7.1.    Transfer Accounts.    Upon such Participant's election to
cease to participate in the Alliant Techsystems Inc. Management Deferred
Compensation Plan and to participate in this Plan, the amounts credited to the
account or accounts of that participant under the Alliant Techsystems Inc.
Management Deferred Compensation Plan shall be transferred to and credited to
the Account or Accounts or any sub-account of the Participant under the Plan and
shall be subject to the terms and conditions of this Plan. The value of the
benefits that were payable to such participant under the Alliant
Techsystems Inc. Management Deferred Compensation Plan shall, after such
transfer and credit to such Account, Accounts or sub-accounts under this Plan,
be determined, except as otherwise provided under this Section 3.7, valued and
payable under this Plan and no benefit shall be determined, valued or payable to
or with respect to that participant under the Alliant Techsystems Inc.
Management Deferred Compensation Plan, and all rights under the Alliant
Techsystems Inc. Management Deferred Compensation Plan shall be waived by that
participant and forfeited.

        3.7.2.    Distribution of Transfer Amounts.    Except as otherwise
provided under this Section 3.7, distributions of amounts so credited to the
Account, Accounts or sub-accounts of that participant under this Plan shall be
governed by the terms and conditions of this Plan; provided, however, subject to
such terms and conditions as determined by ATK, distributions currently in
effect pursuant to an election made under the Alliant Techsystems Inc.
Management Deferred Compensation Plan shall continue to be made in accordance
with that election as if no amounts were transferred or credited to Accounts
under this Plan for purposes of such distributions.

        3.7.3.    Restrictions and Limitations.    Notwithstanding any provision
in this Section 3.7 or the Plan to the contrary, if a Participant in this Plan
had made an in-service distribution election under the Alliant Techsystems Inc.
Management Deferred Compensation Plan and such election was in effect at the
time of the Participant's election to cease to participate in that plan, that
in-service distribution election shall be treated and given effect as an
in-service distribution election under this Plan made in accordance with the
provisions of this Plan, except, however, that such in-service distribution
shall be made in accordance with the election made under the Alliant
Techsystems Inc. Management Deferred Compensation Plan as if no transfer of such
amount to this Plan had occurred. Furthermore, any amount allocated by a
Participant to the "restricted bonus account" under the Alliant Techsystems Inc.
Management Deferred Compensation Plan at the time of the Participant's election
to cease to participate in that plan shall be allocated to a "restricted bonus
sub-account" Measuring Investment established under this Plan and such amount
shall continue to be subject to the restrictions and limitations applicable to
that amount as if no transfer of such amount to this Plan had occurred. Any
amount allocated by a Participant to the deemed (but not actual) investment in
the common stock of ATK and valued as if so invested under the Alliant
Techsystems Inc. Management Deferred Compensation Plan at the time of the
Participant's election to cease to participate in that plan shall be allocated
to the ATK common stock Measuring Investment established under this Plan and
such amount shall be subject to the provisions of this Plan and such other terms
and conditions as determined by ATK to satisfy any applicable requirements of
the Sarbanes-Oxley Act of 2002, including any applicable requirements regarding
notice of blackout periods pursuant to the Act and the guidance issued by the
Department of Labor under section 2520.101-3 of the Department of Labor
Regulations.

10

--------------------------------------------------------------------------------






        3.8.    Measuring Investments.    The Accounts (and any sub-accounts)
and Measuring Investments are specified solely as a device for computing the
amount of benefits to be paid by the Employers under this Plan, and the
Employers are not required to purchase such investments. The Measuring
Investments available for election by Participants shall include deemed (but not
actual) investment in investment funds made available by the Employers and, the
value of the common stock of ATK, valued at the closing price of ATK common
stock as reported on the New York Stock Exchange composite tape on the date when
such amounts are effectively credited to the ATK common stock Measuring
Investment pursuant to this Plan, except as specifically provided in
Sections 3.2.2 and 3.2.4. No initial deferral amounts may be measured or valued
by the value of ATK common stock other than amounts deferred under
(i) Section 3.2 regarding Bonus Plan cash payments and CVA payments,
(ii) Section 3.5 regarding Annual Performance Shares Amounts, or
(iii) Section 3.6 regarding Annual Restricted Stock Amounts. Other amounts may
be reallocated to the ATK common stock Measuring Investment in compliance with
Section 4.4 hereof.

        3.8.1.    Restricted Bonus Measuring Investment.    Subject to and
pursuant to any conditions and limitations established by the Committee, the
value of Bonus Plan cash payments deferred in accordance with Section 3.2.1 and
3.2.2 may be deferred to a "restricted bonus sub-account" Measuring Investment.
If such a deferral is made to the "restricted bonus sub-account" Measuring
Investment, the sub-account shall be credited, in accordance with Section 3.2.2,
with that number of units (including fractions thereof) equal to the number of
shares (including fractions thereof) of ATK common stock that could have been
purchased with the dollar amount of such allocated amount based upon ninety
percent (90%) of the closing price as reported on the New York Stock Exchange,
as of the date specified in Section 3.2.2 of this Plan. (For example, if a
Participant elected to defer 100% of a Bonus Plan cash payment, which was equal
to $30,000 (as reduced for any required tax withholding), and elected to
allocate the value of such deferral to the "restricted bonus sub-account"
Measuring Investment, and the price per share of ATK common stock was determined
to be $60, the sub-account would be credited with 555.55 units valued at $33,333
($30,000 ÷ (.90 × $60) = 555.55 units)). Any amounts so allocated to the
"restricted bonus sub-account" Measuring Investment shall be restricted from any
reallocation to any other Measuring Investment available under the Plan for
twelve (12) consecutive months beginning as of the date on which such amounts
are so allocated. Any such allocation to the "restricted bonus sub-account"
Measuring Investment shall be irrevocable during the twelve consecutive month
period and shall be subject to any applicable state or federal securities laws
including any applicable reporting requirements. As of the end of such twelve
consecutive month period, the units so allocated to such "restricted bonus
sub-account" Measuring Investment shall be allocated to the ATK common stock
Measuring Investment.

        3.8.2.    Rules Regarding Measuring Investments.    The Committee shall
determine additional Measuring Investments and the rules for the implementation
of this Section 3.8 (including rules for designating and changing Measuring
Investments).

        3.9.    Operational Rules for Deferrals.    A Participant's election to
defer under Section 3.1 shall be "evergreen" (that is, it shall remain in effect
for such Plan Year and, unless timely revised by the Participant for a later
Plan Year before the beginning of such Plan Year, for all later Plan Years). If
a Participant's compensation after deferrals is not sufficient to cover tax or
other payroll withholding requirements, the Committee shall reduce the
Participant's deferrals to the extent necessary to cover such requirements.

11

--------------------------------------------------------------------------------


SECTION 4

ADJUSTMENT OF ACCOUNTS


        4.1.    Establishment of Accounts.    There shall be established for
each Participant an unfunded, bookkeeping Account that shall be adjusted each
business day.

        4.2.    Accounting Rules.    The Committee may adopt (and revise)
accounting rules for the Accounts (but such rules shall not change the dates on
which any amounts deferred under this Plan are effectively credited to a
Measuring Investment).

        4.3.    Reallocation of Amounts.    Except with regard to the ATK common
stock Measuring Investment, which is subject to Section 4.4 of the Plan, and
pursuant to any terms, conditions or rules established by the Committee, a
Participant may request on a daily basis to have the amounts credited to the
Account (or any sub-account) under the Plan reallocated among one or more
Measuring Investments valued at the closing value for such Measuring Investments
on the effective date of such reallocation. The Participant's reallocation
requests must be in writing (which may be in an electronic format) on an
election form (which may be in an electronic format) approved by the Committee,
and in one percent (1%) increments. The portion of any Account (or sub-account)
allocated to a Measuring Investment shall be deemed to be invested in such
Measuring Investment, reflecting all earnings, losses and other distributions or
charges and changes in value which would have been incurred through such an
investment. The Committee specifically reserves the authority and right to
determine which Measuring Investment if any, to make available, and the
continued availability of selected Measuring Investment.

        4.4.    ATK Common Stock Measuring Investment.    If the Committee
permits amounts to be measured by the value of ATK common stock, then, subject
to any other rules or requirements established by the Committee and subject to
applicable accounting rules, and any applicable state and federal securities
laws and reporting requirements, the requirements of this Section 4.4 shall
apply.

        (a)   Common Stock.    A Participant may elect to have the amounts
credited to his or her Account or Accounts (or sub-account or sub-accounts)
allocated or reallocated to or from the ATK common stock Measuring Investment.
Except as specifically set out in Sections 3.2, 3.5, or 3.6, such elections may
only be made quarterly by filing with the Committee an election, on forms
approved and furnished by the Committee, to make such an allocation or
reallocation, during the election period consisting of the 12 consecutive
business days immediately following the public release of ATK's financial
results for that fiscal quarter for which an election is made (for purposes of
this Section 4.4 defined as a "Quarterly Election Period"). If such an election
is made, the ATK common stock Measuring Investment shall be credited with, or
reduced by, as determined by the election made, that number of units (including
fractions thereof) equal to the number of shares (including fractions thereof)
of ATK common stock that could have been purchased, or sold, as determined by
the election made, with the dollar amount of such allocated or reallocated
amount determined as of the date of such election during the Quarterly Election
Period at the stock price per share based upon the closing price as reported on
the New York Stock Exchange for such date. During each Quarterly Election
Period, Participant may make one or more elections to allocate or reallocate the
amounts credited to his or her Account or Accounts (or sub-account or
sub-accounts) to or from the ATK common stock Measuring Investment, provided,
however, that a Participant may not allocate or reallocate both in to and out of
the ATK common stock Measuring Investment during the same Quarterly Election
Period. Each unit of the ATK common stock Measuring Investment shall be measured
by the value of one share of stock and treated as though invested in a share of
stock.

        (b)   Cash Dividends.    Amounts measured by the value of ATK common
stock shall be credited on any cash dividend payment date with that number of
units equal to the number of

12

--------------------------------------------------------------------------------




shares which could have been purchased on the dividend payment date, based upon
the closing price of ATK common stock as reported on the New York Stock Exchange
for such date, with the value of the cash dividends paid on shares of stock
equal to the number of units credited to the Account as of the record date for
such dividend.

        (c)   Stock Dividends.    The number of units credited to the Account
shall be adjusted to reflect any change in the outstanding ATK common stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change.

        (d)   Voting of Common Stock.    No Participant or Beneficiary shall be
entitled to any voting rights with respect to any units credited to the Account.

        4.5.    Hypothetical Account.    The Account established under this
Plan, including any sub-accounts established under this Plan, shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only.
Neither the Plan nor any Account or sub-accounts established under the Plan
shall hold or be required to hold any actual funds or assets.


SECTION 5

VESTING OF ACCOUNTS


        The Account, and any other Accounts or sub-accounts established under
the Account, of each Participant shall be fully (100%) vested and nonforfeitable
at all times (except for early distribution penalties described in Section 7),
which, for purposes of the Plan, determines the Participant's interest in the
benefit described under the Plan that may be payable to or with respect to the
Participant in accordance with and subject to the terms of the Plan.


SECTION 6

SPENDTHRIFT PROVISION


        6.1.    Anti-alienation.    No Participant or Beneficiary shall have any
interest in the Account or any sub-account which can be transferred nor shall
any Participant or Beneficiary have any power to anticipate, alienate, dispose
of, pledge or encumber the same while in the possession or control of the
Employers, nor shall the Committee recognize any assignment thereof, either in
whole or in part, nor shall the Account be subject to attachment, garnishment,
execution following judgment or other legal process before the Account is
distributed to the Participant or Beneficiary.

        6.2.    Designation of Beneficiary.    The power to designate
Beneficiaries to receive the Account or any sub-account of a Participant in the
event of such Participant's death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant's Account or any part
thereof and any attempt of a Participant to so exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Committee.


SECTION 7

DISTRIBUTIONS


        7.1.    Time of Distribution.    Except as otherwise provided in this
Section 7, a Participant's Account, and all sub-accounts (reduced by the amount
of any applicable payroll, withholding and other taxes), shall be distributable
upon the Termination of Employment of the Participant. The amount of such
distribution shall be determined as of the Valuation Date immediately following
the Termination of Employment and shall be actually paid (or, in the case of
installments, commenced) by the Employers as soon as practicable after such
determination (but in no event later than 90 days after

13

--------------------------------------------------------------------------------

such Valuation Date); provided, however, that if the Participant has so elected
as described in Section 7.3, the amount of such distribution shall instead be
determined as of the Valuation Date that is twelve (12) months after the
Valuation Date immediately following the Termination of Employment or as of the
Valuation Date that is sixty (60) months after the Valuation Date immediately
following the Termination of Employment and shall be actually paid (or, in the
case of installments, commenced) by the Employers as soon as practicable after
such determination.

        7.1.1.    Application for Distribution.    A Participant shall not be
required to make application to receive payment. Distribution shall not be made
to any Beneficiary, however, until such Beneficiary shall have filed a written
application for benefits in a form acceptable to the Committee and such
application shall have been approved by the Committee.

        7.1.2.    Section 162(m) Determination.    If the Committee determines
that delaying the time that initial payments are made or commenced would
increase the probability that such payments would be fully deductible for
federal or state income tax purposes, the Employers may unilaterally delay the
time of the making or commencement of payments for up to twenty-four (24) months
after the date such payments would otherwise be payable.

        7.2.    Form of Distribution.    Distribution of the Participant's
Account shall be made as follows:

        (a)   Lump Sum.    Unless the Participant qualifies to receive
installments as permitted by Section 7.2(b), distribution of all benefits
payable to the Participant under the Plan shall be made in the form of a single
lump sum.

        (b)   Installments.

          (i)  Eligibility for Installments for Participants Who Have Attained
Age Fifty-Five (55).    A Participant's Account, including any sub-accounts,
shall be distributed in the form of a series of annual installments not to
exceed fifteen (15) annual installments if, and only if, the Participant has
satisfied the following conditions: (a) the Participant, at Termination of
Employment, has attained age fifty-five (55) and has at least five (5) years of
continuous service with the Employers or one or more Affiliates, (b) the
Participant has made an election to receive distribution of the Account,
including any sub-accounts, in annual installments as described in Section 7.3,
and (c) the Participant has elected the number of annual installments to be
made.

         (ii)  Eligibility for Installments for Participants Who Have Not
Attained Age Fifty-Five (55).    A Participant's Account, including any
sub-accounts, shall be distributed in the form of a series of annual
installments not to exceed five (5) annual installments if, and only if, the
Participant has satisfied the following conditions: (a) the Participant, at
Termination of Employment, has not yet attained age fifty-five (55), but has at
least five (5) years of continuous service with the Employers or one or more
Affiliates, (b) the Participant has made an election to receive distribution of
the Account, including any sub-accounts, in annual installments as described in
Section 7.3, and (c) the Participant has elected the number of annual
installments to be made.

        (iii)  Time and Amount of Installments.    The amount of each annual
installment shall be determined, as of the Valuation Date coincident with or
next following each annual installment, by dividing the amount of the Account,
including all sub-accounts, as of such Valuation Date by the number of remaining
installment payments to be made (including the payment being determined). After
the first installment, the amount of future installments will be determined as
of each following December 31 (beginning with the December 31 immediately
following the first installment). Such installments shall be actually paid as
soon as practicable after each such determination.

14

--------------------------------------------------------------------------------




        (iv)  Request for Lump Sum Payment.    On forms furnished by and filed
with the Committee, a Participant who is receiving installments may elect to
receive the total remaining balance of the Account and all sub-accounts (but not
part thereof) for any reason, provided that the Account balance will be reduced
by a penalty of ten percent (10%), with the result that the Participant will
receive ninety percent (90%) of the Account balance and ten percent (10%) of the
Account balance will be forfeited to the Employers. The amount of such
distribution will be determined as of the Valuation Date coincident with or next
following receipt of the request by the Committee and shall be actually paid by
the Employers to the Participant as soon as practicable after such
determination.

        7.3.    Election of Time and Form of Distribution.    On forms furnished
by and filed with the Committee, each Participant shall elect at the time of
initial enrollment:

        (a)   whether the amount of the distribution to be made (or, in the case
of installments, commenced) shall be determined either (i) as of the Valuation
Date immediately following Termination of Employment, (ii) as of the Valuation
Date that is twelve (12) months after the Valuation Date immediately following
Termination of Employment, or (iii) as of the Valuation Date that is sixty
(60) months after the Valuation Date immediately following Termination of
Employment, and

        (b)   whether distribution shall be made (i) in a lump sum, or (ii) in
annual installments if the Participant so qualifies as described in
Section 7.2(b).

        On forms furnished by and filed with the Committee, such elections may
be changed by the Participant, provided that:

        (a)   no change shall be effective until twelve (12) months after it is
received by the Committee, and

        (b)   no change may be filed within twelve (12) months after the initial
election (or, if one or more prior changes has been filed, within twelve
(12) months after the latest of such changes was filed).

        No spouse, former spouse, Beneficiary or other person shall have any
right to participate in the Participant's election to revise distribution
elections.

        7.4.    Payment to Beneficiary.    

        7.4.1.    Payment to Beneficiary for Death After Termination of
Employment.    If a Participant dies after a Termination of Employment, the
benefit payable under the Plan based upon the balance remaining of the amounts
credited to the Participant's Account, including all sub-accounts, shall be
payable to the Beneficiary of the Participant in the form of a lump sum payment
as soon as administratively possible following such Participant's death.

        7.4.2.    Payment to Beneficiary for Death Before Termination of
Employment.    If a Participant dies before Termination of Employment, the
benefit payable under the Plan based upon the Participant's Account, including
all sub-accounts, shall be payable to the Beneficiary of the Participant in the
form of a lump sum payment as soon as administratively possible following the
death of the Participant.

        7.5.    Designation of Beneficiaries.    

        7.5.1.    Right to Designate.    Each Participant may designate, upon
forms to be furnished by and filed with the Committee, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant's Account in the event of such Participant's death. The
Participant may change or revoke any such designation from time to time without
notice to or

15

--------------------------------------------------------------------------------

consent from any Beneficiary. No such designation, change or revocation shall be
effective unless executed by the Participant and received by the Committee
during the Participant's lifetime.

        7.5.2.    Spousal Consent.    Notwithstanding the foregoing, a
designation will not be valid for the purpose of paying benefits from the Plan
to anyone other than a surviving spouse of the Participant (if there is a
surviving spouse) unless that surviving spouse consents in writing to the
designation of another person as Beneficiary. To be valid, the consent of such
spouse must be in writing, and must acknowledge the effect of the designation of
the Beneficiary. The consent of the spouse must be to the designation of a
specific named Beneficiary which may not be changed without further spousal
consent, or alternatively, the consent of the spouse must expressly permit the
Participant to make and to change the designation of Beneficiaries without any
requirement of further spousal consent. The consent of the spouse to a
Beneficiary is a waiver of the spouse's rights to death benefits under the Plan.
The consent of the surviving spouse need not be given at the time the
designation is made. The consent of the surviving spouse need not be given
before the death of the Participant. The consent of the surviving spouse will be
required, however, before benefits can be paid to any person other than the
surviving spouse. The consent of a spouse shall be irrevocable and shall be
effective only with respect to that spouse. The provisions of this Section 7.5.2
shall not apply to a spouse of a Participant who became such after benefits have
commenced to such Participant.

        7.5.3.    Failure of Designation.    If a Participant:

        (a)   fails to designate a Beneficiary,

        (b)   designates a Beneficiary and thereafter revokes such designation
without naming another Beneficiary, or

        (c)   designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant's Account, or the part thereof as to which such Participant's
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
(i) Participant's surviving spouse, (ii) Participant's surviving issue per
stirpes and not per capita, (iii) Participant's surviving parents,
(iv) Participant's surviving brothers and sisters, (v) Representative of
Participant's estate.

        7.5.4.    Disclaimers by Beneficiaries.    A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant's Account may
disclaim an interest therein subject to the following requirements. To be
eligible to disclaim, a Beneficiary must be a natural person, must not have
received a distribution of all or any portion of the Account at the time such
disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant's death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary's entire interest
in the undistributed Account is disclaimed or shall specify what portion thereof
is disclaimed. To be effective, duplicate original executed copies of the
disclaimer must be both executed and actually delivered to the Committee after
the date of the Participant's death but not later than one hundred eighty
(180) days after the date of the Participant's death. A disclaimer shall be
irrevocable when delivered to the Committee. A disclaimer shall be considered to
be delivered to the Committee only when actually received by the Committee. The
Committee shall be the sole judge of the content, interpretation and validity of
a purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an

16

--------------------------------------------------------------------------------

interest in violation of any other provisions under this Plan. No other form of
attempted disclaimer shall be recognized by the Committee.

        7.5.5.    Definitions.    When used herein and, unless the Participant
has otherwise specified in the Participant's Beneficiary designation, when used
in a Beneficiary designation, "issue" means all persons who are lineal
descendants of the person whose issue are referred to, including legally adopted
descendants and their descendants but not including illegitimate descendants and
their descendants; "child" means an issue of the first generation; "per stirpes"
means in equal shares among living children of the person whose issue are
referred to and the issue (taken collectively) of each deceased child of such
person, with such issue taking by right of representation of such deceased
child; and "survive" and "surviving" mean living after the death of the
Participant.

        7.5.6.    Special Rules.    Unless the Participant has otherwise
specified in the Participant's Beneficiary designation, the following rules
shall apply:

        (a)   If there is not sufficient evidence that a Beneficiary was living
at the time of the death of the Participant, it shall be deemed that the
Beneficiary was not living at the time of the death of the Participant.

        (b)   The automatic Beneficiaries specified in Section 7.5.3 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant's death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary's
estate.

        (c)   If the Participant designates as a Beneficiary the person who is
the Participant's spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant's lifetime.)

        (d)   Any designation of a nonspouse Beneficiary by name that is
accompanied by a description of relationship to the Participant shall be given
effect without regard to whether the relationship to the Participant exists
either then or at the Participant's death.

        (e)   Any designation of a Beneficiary only by statement of relationship
to the Participant shall be effective only to designate the person or persons
standing in such relationship to the Participant at the Participant's death.

        The Committee shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

        7.6.    Death Prior to Full Distribution.    If, at the death of the
Participant, any payment to the Participant was due or otherwise pending but not
actually paid, the amount of such payment shall be included in the Account which
is payable to the Beneficiary (and shall not be paid to the Participant's
estate).

17

--------------------------------------------------------------------------------




        7.7.    Facility of Payment.    In case of the legal disability,
including minority, of a Participant or Beneficiary entitled to receive any
distribution under this Plan, payment shall be made by the Employers, if the
Committee shall be advised of the existence of such condition:

        (a)   to the duly appointed guardian, conservator or other legal
representative of such Participant or Beneficiary, or

        (b)   to a person or institution entrusted with the care or maintenance
of the incompetent or disabled Participant or Beneficiary, provided such person
or institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

        Any payment made in accordance with the foregoing provisions of this
section shall constitute a complete discharge of any liability or obligation of
the Employers therefor.

        7.8.    In-Service Distributions.    

        7.8.1.    Pre-Selected In-Service Distributions.    If a Participant so
elects upon initial enrollment in the Plan under Section 3, distribution will be
made to such Participant prior to Termination of Employment under the following
rules:

        (a)   On forms approved and furnished by and filed with the Committee,
each Participant has a one-time opportunity to select one or more in-service
distribution dates and amounts at the time of initial enrollment only.

        (b)   No such distribution will be made before the April 1 that follows
the third full Plan Year after the Participant first enrolled.

        (c)   Only one such distribution will be made in any Plan Year.

        (d)   On forms approved and furnished by and filed with the Committee,
any pre-selected distribution date may be extended (one time only), provided
that such extension must be received by the Committee at least 12 months before
the scheduled date of distribution and, provided that, with respect to a
Participant who is a Section 16 Officer, the extension also must be approved in
advance by the Committee.

        (e)   On forms approved and furnished by and filed with the Committee,
any pre-selected distribution date may be cancelled (whether or not previously
extended), provided that such cancellation must be received by the Committee at
least twelve (12) months before the scheduled date of distribution and, provided
that, with respect to a Participant who is a Section 16 Officer, the
cancellation also must be approved in advance by the Committee.

        (f)    The distribution amount shall be determined as of the Valuation
Date coincident with or next following the pre-selected distribution date and
shall be actually paid as soon as practicable after such determination.

        7.8.2.    On Demand In-Service Distributions.    On forms approved and
furnished by and filed with the Committee, a Participant may request to receive
all or part of such Participant's Account prior to Termination of Employment for
any reason, provided that the requested distribution amount will be reduced by a
penalty equal to 10% of the requested amount, with the result that the
Participant will receive 90% of the requested amount and 10% of the requested
amount will be forfeited to the Employers and, provided that, with respect to a
Participant who is a Section 16 Officer, the distribution also must be approved
in advance by the Committee. The amount of such distribution shall be determined
as of the Valuation Date coincident with or next following receipt of the
request by the Committee, and, if applicable, the approval of the Committee, and
shall be actually paid by the Employers to the Participant as soon as
practicable after such determination.

18

--------------------------------------------------------------------------------

If a Participant receives such a distribution, such Participant's deferrals
under Section 3 will then cease. The Participant may not again elect to defer
compensation until the enrollment period for the Plan Year that begins at least
twelve (12) months after such distribution.

        7.8.3.    In-Service Distribution for Financial Hardship.    On forms
approved and furnished by and filed with the Committee, a Participant may
request to receive all or part of such Participant's Account prior to
Termination of Employment to alleviate a Financial Hardship and, provided that,
with respect to a Participant who is a Section 16 Officer, the distribution also
must be approved in advance by the Committee. For purposes of the Plan,
"Financial Hardship" means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in Section 152(a) of the Code), loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable emergency circumstances arising as a result of events beyond the
control of the Participant. If a hardship is or may be relieved either
(a) through reimbursement or compensation by insurance or otherwise, (b) by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), or (c) by cessation of
deferrals under this Plan or any Section 401(k) plan, then the hardship shall
not constitute a Financial Hardship for purposes of this Plan. The amount of
such distribution shall be determined as of the Valuation Date next preceding
approval of the request by the Committee and shall be actually paid as soon as
practicable after such approval. If a Participant receives a distribution due to
Financial Hardship, such Participant's deferrals under Section 3 will then
cease. The Participant may not again elect to defer compensation until the
enrollment period for the Plan Year that begins at least twelve (12) months
after such distribution. A Beneficiary of a deceased Participant may also
request an early distribution for Financial Hardship.

        7.9.    Effect of Disability.    If the Participant becomes Disabled
while actively employed by the Employers or an Affiliate, the Participant may by
written notice to the Committee suspend further deferrals while so Disabled. If
a Disabled Participant has a Termination of Employment, such Participant will be
deemed to be age fifty-five (55) and to have five (5) years of continuous
service for purposes of determining distributions under Section 7. For purposes
of the Plan, "Disabled" means that the Participant has been determined to be
totally and permanently disabled either (a) for social security purposes,
(b) for purposes of any Employer-sponsored long term disability plan or policy,
or (c) for purposes of worker's compensation.

        7.10.    Distributions in Cash.    All distributions from this Plan
shall be made in cash, and no amounts which may be payable under the Plan will
be payable in the form of ATK common stock.


SECTION 8

FUNDING OF PLAN


        8.1.    Unfunded and Unsecured Plan.    The Plan shall at all times be
considered entirely unfunded for tax purposes and for purposes of ERISA and no
provision shall at any time be made with respect to segregating assets of any
Employer for payment of any amounts under the Plan. The obligation of any
Employer to make payments under this Plan constitutes only the unsecured (but
legally enforceable) promise of the Employer to make such payments. Any funds
invested under the Plan allocable to an Employer shall continue for all purposes
to be part of the respective general assets of such Employer and available to
the general creditors of the Employer in the event of insolvency (the Employer
is generally not paying its debts as such debts become due, taking into account
any period of time during which such Employer is permitted to cure any past due
payment of such debts, unless such debts are the subject of a bona fide dispute,
as interpreted and applied by United States Bankruptcy Courts) or bankruptcy
(the Employer is subject to a pending proceeding voluntary or otherwise
(including an involuntary petition), as a debtor under the United States
Bankruptcy Code) of such

19

--------------------------------------------------------------------------------

Employer. No Participant shall have any lien, prior claim or other security
interest in any property of any Employer. An Employer shall have no obligation
to establish or maintain any fund, trust or account (other than a bookkeeping
account or reserve) for the purpose of funding or paying the benefits promised
under this Plan. If such a fund, trust or account is established by an Employer,
the property therein shall remain the sole and exclusive property of the
Employer. Unless otherwise paid by ATK, a participating Employer shall be
obligated to pay its respective costs of this Plan out of its general assets.
All references to accounts, accruals, gains, losses, income, expenses, payments,
custodial funds and the like are included merely for the purpose of measuring
the obligation of a participating Employer to Participants in this Plan and
shall not be construed to impose on the Employer the obligation to create any
separate fund for purposes of this Plan.

        8.2.    Corporate Obligation.    Neither any officer of any Employer nor
any member of the Committee in any way secures or guarantees the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each Participant and other person entitled at any time to
payments hereunder shall look solely to the assets of the Employers for such
payments as an unsecured, general creditor. After benefits shall have been paid
to or with respect to a Participant and such payment purports to cover in full
the benefit hereunder, such former Participant or other person or persons, as
the case may be, shall have no further right or interest in the other assets of
the Employers in connection with this Plan. No person shall be under any
liability or responsibility for failure to effect any of the objectives or
purposes of this Plan by reason of the insolvency of the Employers.

        8.3.    The Trust.    In order to provide assets from which to fulfill
the obligations to the Participants and their Beneficiaries under the Plan, ATK
may establish a Trust by a trust agreement with a third party, the Trustee, to
which ATK and any participating Employer may, in its discretion, contribute cash
or other property to provide for the benefit payments under the Plan. The
Trustee for the Trust will have the duty to invest the Trust assets and funds in
accordance with the terms of such Trust. ATK shall be entitled at any time, and
from time to time, in its sole discretion, to substitute assets of at least
equal fair market value for any assets held in the Trust established by ATK. All
rights associated with the assets of the Trust will be exercised by the Trustee
of the Trust or the person designated by such Trustee, and will in no event be
exercisable by or rest with Participants or their Beneficiaries. The Trust shall
provide that in the event of the insolvency of ATK, the Trustee shall hold the
assets for the benefit of the general creditors of ATK.


SECTION 9

AMENDMENT AND TERMINATION


        9.1.    Amendment and Termination.    The Board of Directors may
unilaterally amend the Plan Statement prospectively, retroactively or both, at
any time and for any reason deemed sufficient by it without notice to any person
affected by this Plan and may likewise terminate this Plan both with regard to
persons receiving benefits and persons expecting to receive benefits in the
future; provided, however, that:

        (a)   the benefit, if any, payable to or with respect to a Participant
who has had a Termination of Employment as of the effective date of such
amendment or the effective date of such termination shall not be, without the
written consent of the Participant, diminished or delayed by such amendment or
termination (but the Board of Directors may terminate the Plan completely and
provide for immediate payment of all Accounts under the Plan in single lump sum
payments), and

        (b)   the benefit, if any, payable to or with respect to each other
Participant determined as if such Participant had a Termination of Employment on
the effective date of such amendment or the effective date of such termination
shall not be, without the written consent of the Participant,

20

--------------------------------------------------------------------------------




diminished or delayed by such amendment or termination (but the Board of
Directors may terminate the Plan completely and provide for immediate payment of
all Accounts under the Plan in single lump sum payments).

        9.2.    No Oral Amendments.    No modification of the terms of the Plan
Statement or termination of this Plan shall be effective unless it is in writing
and signed on behalf of the Board of Directors by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
the Plan Statement shall be effective to amend the Plan Statement.

        9.3.    Plan Binding on Successors.    ATK will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of ATK), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that ATK would be required to perform it if no such succession had
taken place.


SECTION 10

DETERMINATIONS, RULES AND REGULATIONS


        10.1.    Determinations.    The Board of Directors and the Committee
shall make such determinations as may be required from time to time in the
administration of this Plan. The Board of Directors and the Committee shall have
the discretionary authority and responsibility to interpret and construe the
Plan Statement and to determine all factual and legal questions under this Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

        10.2.    Rules and Regulations.    Any rule not in conflict or at
variance with the provisions hereof may be adopted by the Committee.

        10.3.    Method of Executing Instruments.    Information to be supplied
or written notices to be made or consents to be given by the Committee pursuant
to any provision of the Plan Statement may be signed in the name of the
Committee by any officer who has been authorized to make such certification or
to give such notices or consents.

        10.4.    Claims Procedure.    The claims procedure set forth in this
Section 10.4 shall be the exclusive administrative procedure for the disposition
of claims for benefits arising under this Plan.

        10.4.1.    Original Claim.    Any person may, if he or she so desires,
file with the Committee a written claim for benefits under this Plan. Within
ninety (90) days after the filing of such a claim, the Committee shall notify
the claimant in writing whether the claim is upheld or denied in whole or in
part or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Committee
shall state in writing:

        (a)   the specific reasons for the denial;

        (b)   the specific references to the pertinent provisions of the Plan
Statement on which the denial is based;

        (c)   a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

        (d)   an explanation of the claims review procedure set forth in this
section.

        10.4.2.    Review of Denied Claim.    Within sixty (60) days after
receipt of notice that the claim has been denied in whole or in part, the
claimant may file with the Board of Directors a written

21

--------------------------------------------------------------------------------

request for a review and may, in conjunction therewith, submit written issues
and comments. Within sixty (60) days after the filing of such a request for
review, the Board of Directors shall notify the claimant in writing whether,
upon review, the claim was upheld or denied in whole or in part or shall furnish
the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
twenty (120) days from the date the request for review was filed) to reach a
decision on the request for review.

        10.4.3.    General Rules.    

        (a)   No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the claims
procedure. The Committee may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the
Committee upon request.

        (b)   All decisions on Original claims shall be made by the Committee
and all decisions on requests for a review of denied claims shall be made by the
Board of Directors.

        (c)   the Committee and the Board of Directors may, in their discretion,
hold one or more hearings on a claim or a request for a review of a denied
claim.

        (d)   A claimant may be represented by a lawyer or other representative
(at the claimant's own expense), but the Committee and the Board of Directors
reserves the right to require the claimant to furnish written authorization. A
claimant's representative shall be entitled, upon request, to copies of all
notices given to the claimant.

        (e)   The decision of the Committee on a claim and a decision of the
Board of Directors on a request for a review of a denied claim shall be served
on the claimant in writing. If a decision or notice is not received by a
claimant within the time specified, the claim or request for a review of a
denied claim shall be deemed to have been denied.

        (f)    Prior to filing a claim or a request for a review of a denied
claim, the claimant or his or her representative shall have a reasonable
opportunity to review a copy of the Plan Statement and all other pertinent
documents in the possession of the Committee and the Board of Directors.

        (g)   The Committee and the Board of Directors may permanently or
temporarily delegate its responsibilities under this claims procedure to an
individual or a committee of individuals.

        10.4.4.    Disability Claims.    Effective for claims filed on or after
January 1, 2002, any review of an appeal of a determination with respect to the
disability of an eligible employee must meet the following standards: the review
does not afford deference to the initial adverse determination; the review is
conducted by an appropriate person who is neither the party who made the initial
adverse benefit determination that is the subject of the appeal nor a
subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant's adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, effective for claims
filed on or after January 1, 2002, the ninety (90) day period described in these
procedures shall be reduced to forty-five (45) days in the case of a claim of
the disability. The forty-five (45) day period may be extended by thirty
(30) days if the Committee determines the extension is necessary to
circumstances outside the control of the Committee, and the claimant is notified
prior to the end of the forty-five (45) day period. If prior to the end of the
thirty (30) day extension period, the Committee determines that additional time
is necessary, the period may be extended for a second thirty (30) day period,
provided the claimant is notified prior to the end of

22

--------------------------------------------------------------------------------

the first thirty (30) day extension period and such notice specifies the
circumstances requiring the extension and the date as of which the Committee
expects to render a decision. Effective for claims filed on or after January 1,
2002, the sixty (60) day period described in these procedures shall be reduced
to forty-five (45) days with respect to the appeal of the denial of the claim of
disability by an eligible employee. The forty-five (45) day period may be
extended by an additional forty-five (45) days if the Board of Directors
determines the extension is necessary to circumstances outside the control of
the Board of Directors, and the claimant is notified prior to the end of the
initial forty-five (45) day period.

        10.5.    Limitations and Exhaustion.    

        10.5.1.    Limitations.    No claim shall be considered under these
administrative procedures unless it is filed with the Committee within one
(1) year after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based. Every untimely claim shall be
denied by the Committee without regard to the merits of the claim. No legal
action (whether arising under section 502 or section 510 of ERISA or under any
other statute or non-statutory law) may be brought by any claimant on any matter
pertaining to this Plan unless the legal action is commenced in the proper forum
before the earlier of:

        (a)   two (2) years after the claimant knew (or reasonably should have
known) of the principal facts on which the claim is based, or

        (b)   ninety (90) days after the claimant has exhausted these
administrative procedures.

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.

        10.5.2.    Exhaustion Required.    The exhaustion of these
administrative procedures is mandatory for resolving every claim and dispute
arising under this Plan. As to such claims and disputes:

        (a)   no claimant shall be permitted to commence any legal action
relating to any such claim or dispute (whether arising under section 502 or
section 510 of ERISA or under any other statute or non-statutory law) unless a
timely claim has been filed under these administrative procedures and these
administrative procedures have been exhausted; and

        (b)   in any such legal action all explicit and implicit determinations
by the Committee and the Board of Directors (including, but not limited to,
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.


SECTION 11

PLAN ADMINISTRATION


        11.1.    Officers.    Except as hereinafter provided, functions
generally assigned to ATK shall be discharged by its officers or delegated and
allocated as provided herein.

        11.2.    Chief Executive Officer.    Except as hereinafter provided, the
CEO may delegate or redelegate and allocate and reallocate to one or more
persons or to a committee of persons jointly or severally, and whether or not
such persons are directors, officers or employees, such functions assigned to
ATK generally hereunder as the CEO may from time to time deem advisable.

        11.3.    Board of Directors.    Notwithstanding the foregoing, the Board
of Directors shall have the exclusive authority, which may not be delegated, to
amend the Plan Statement and to terminate this Plan.

23

--------------------------------------------------------------------------------


        11.4.    Committee.    The Committee shall:

        (a)   keep a record of all its proceedings and acts and keep all books
of account, records and other data as may be necessary for the proper
administration of the Plan; notify the Employers of any action taken by the
Committee and, when required, notify any other interested person or persons;

        (b)   determine from the records of the Employers the compensation,
status and other facts regarding Participants and other employees;

        (c)   prescribe forms to be used for distributions, notifications, etc.,
as may be required in the administration of the Plan;

        (d)   set up such rules, applicable to all Participants similarly
situated, as are deemed necessary to carry out the terms of this Plan Statement;

        (e)   perform all other acts reasonably necessary for administering the
Plan and carrying out the provisions of this Plan Statement and performing the
duties imposed on it by the Board of Directors of ATK;

        (f)    resolve all questions of administration of the Plan not
specifically referred to in this section;

        (g)   in accordance with regulations of the Secretary of Labor, provide
adequate notice in writing to any claimant whose claim for benefits under the
Plan has been denied, setting forth the specific reasons for such denial,
written in a manner calculated to be understood by the claimant; and

        (h)   to the extent appropriate, delegate or redelegate to one or more
persons, jointly or severally, and whether or not such persons are members of
the Committee or employees of any Employer, such functions assigned to the
Committee hereunder as it may from time to time deem advisable.

        If there shall at any time be three (3) or more members of the Committee
serving hereunder who are qualified to perform a particular act, the same may be
performed, on behalf of all, by a majority of those qualified, with or without
the concurrence of the minority. No person who failed to join or concur in such
act shall be held liable for the consequences thereof, except to the extent that
liability is imposed under ERISA.

        11.5.    Delegation.    The Board of Directors and the members of the
Committee shall not be liable for an act or omission of another person with
regard to a responsibility that has been allocated to or delegated to such other
person pursuant to the terms of the Plan Statement or pursuant to procedures set
forth in the Plan Statement.

        11.6.    Conflict of Interest.    If any individual to whom authority
has been delegated or redelegated hereunder shall also be a Participant in this
Plan, such Participant shall have no authority with respect to any matter
specially affecting such Participant's individual rights hereunder or the
interest of a person superior to him or her in the organization (as
distinguished from the rights of all Participants and Beneficiaries or a broad
class of Participants and Beneficiaries), all such authority being reserved
exclusively to other individuals as the case may be, to the exclusion of such
Participant, and such Participant shall act only in such Participant's
individual capacity in connection with any such matter.

        11.7.    Administrator.    ATK shall be the administrator for purposes
of section 3(16)(A) of ERISA.

        11.8.    Service of Process.    In the absence of any designation to the
contrary by the Committee, the General Counsel of ATK is designated as the
appropriate and exclusive agent for the receipt of process directed to this Plan
in any legal proceeding, including arbitration, involving this Plan.

24

--------------------------------------------------------------------------------


        11.9.    Expenses.    All expenses of administering this Plan shall be
borne by the Employers.

        11.10.    Tax Withholding.    The Employers shall withhold the amount of
any federal, state or local income tax or other tax required to be withheld by
the Employers under applicable law with respect to any amount payable under this
Plan.

        11.11.    Certifications.    Information to be supplied or written
notices to be made or consents to be given by the Committee pursuant to any
provision of this Plan may be signed in the name of the Committee by any officer
who has been authorized to make such certification or to give such notices or
consents.

        11.12.    Errors in Computations.    The Employers shall not be liable
or responsible for any error in the computation of the Account or the
determination of any benefit payable to or with respect to any Participant
resulting from any misstatement of fact made by the Participant or by or on
behalf of any survivor to whom such benefit shall be payable, directly or
indirectly, to the Employers and used by the Committee in determining the
benefit. The Committee shall not be obligated or required to increase the
benefit payable to or with respect to such Participant which, on discovery of
the misstatement, is found to be understated as a result of such misstatement of
the Participant. However, the benefit of any Participant which is overstated by
reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment).


SECTION 12

CONSTRUCTION


        12.1.    Applicable Laws.    

        12.1.1.    ERISA Status.    This Plan is adopted with the understanding
that it is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly.

        12.1.2.    IRC Status.    This Plan is intended to be a nonqualified
deferred compensation arrangement. The rules of section 401(a) et. seq. of the
Code shall not apply to this Plan. The rules of section 3121(v) and
section 3306(r)(2) of the Code shall apply to this Plan.

        12.1.3.    References to Laws.    Any reference in the Plan Statement to
a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

        12.2.    Effect on Other Plans.    This Plan shall not alter, enlarge or
diminish any person's employment rights or obligations or rights or obligations
under any other employee pension benefit or employee welfare benefit plan.

        12.3.    Disqualification.    Notwithstanding any other provision of the
Plan Statement or any election or designation made under this Plan, any
potential Beneficiary who feloniously and intentionally kills a Participant
shall be deemed for all purposes of this Plan and all elections and designations
made under this Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Committee shall determine whether the killing was felonious and intentional for
this purpose.

25

--------------------------------------------------------------------------------


        12.4.    Rules of Document Construction.    

        (a)   An individual shall be considered to have attained a given age on
such individual's birthday for that age (and not on the day before). Individuals
born on February 29 in a leap year shall be considered to have their birthdays
on February 28 in each year that is not a leap year.

        (b)   Whenever appropriate, words used herein in the singular may be
read in the plural, or words used herein in the plural may be read in the
singular; the masculine may include the feminine; and the words "hereof,"
"herein" or "hereunder" or other similar compounds of the word "here" shall mean
and refer to the entire Plan Statement and not to any particular paragraph or
Section of the Plan Statement unless the context clearly indicates to the
contrary.

        (c)   The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

        (d)   Notwithstanding any thing apparently to the contrary contained in
the Plan Statement, the Plan Statement shall be construed and administered to
prevent the duplication of benefits provided under this Plan and any other
qualified or nonqualified plan maintained in whole or in part by the Employers.

        12.5.    Choice of Law.    This instrument has been executed and
delivered in the State of Minnesota and has been drawn in conformity to the laws
of that State and shall, except to the extent that federal law is controlling,
be construed and enforced in accordance with the laws of the State of Minnesota.

        12.6.    No Employment Contract.    This Plan is not and shall not be
deemed to constitute a contract of employment between an Employer and any
person, nor shall anything herein contained be deemed to give any person any
right to be retained in an Employer's employ or in any way limit or restrict the
Employer's right or power to discharge any person at any time and to treat any
person without regard to the effect which such treatment might have upon him or
her as a Participant in this Plan. Neither the terms of the Plan Statement nor
the benefits under this Plan nor the continuance of the Plan shall be a term of
the employment of any employee. The Employers shall not be obliged to continue
this Plan.

26

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9.1



ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (As Amended and
Restated March 18, 2003)
TABLE OF CONTENTS
ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
SECTION 1 INTRODUCTION AND DEFINITIONS
SECTION 2 PARTICIPATION
SECTION 3 CREDITS TO ACCOUNTS
SECTION 4 ADJUSTMENT OF ACCOUNTS
SECTION 5 VESTING OF ACCOUNTS
SECTION 6 SPENDTHRIFT PROVISION
SECTION 7 DISTRIBUTIONS
SECTION 8 FUNDING OF PLAN
SECTION 9 AMENDMENT AND TERMINATION
SECTION 10 DETERMINATIONS, RULES AND REGULATIONS
SECTION 11 PLAN ADMINISTRATION
SECTION 12 CONSTRUCTION
